Title: Vergennes to the Commissioners, 15 April 1778
From: Vergennes, Charles Gravier, Comte de
To: First Joint Commission at Paris,Adams, John


      
       Versailles Le 15. avril 1778
      
      J ai lhonneur de vous renvoyér Messieurs, LEcrit Anglois et La lettre de Votre ami que vous m’avés fait Communiquér par M. de Sartine. Votre Correspondant Le qualifie exactement Lors qu’il le declare impolitique quant a la france et malignement insidieux par raport aux Etats unis de I amerique; Sous quelque Sens qu on Examine les Ecris, on decouvre par tout l’intention de vous séparér de vos amis. Le Congrès saura Surement Eviter un Ecueil Si propre a rendre votre independance au moins precaire.
      Je suis bien mortifié, Messieurs, de ne m Etre pas rencontré avant hier chez moi Lors que vous m’avés fait lhonneur d’y passér pour me remettre le plein pouvoir de M. Adams. J’ai lhonneur dEtre avec une tres parfaite Consideration Messieurs, Votre tres humble et tres obeissant serviteur.
      
       De Vergennes
      
     